DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford (US 2019/0130874; date of provisional application 62/580,815 is relied upon)1 in view of Kim et al. (US 2018/0297586; hereafter Kim ‘586).
Regarding claim 1:
Wafford discloses:
A messaging system for a vehicle, comprising:

 a display device positionable within the vehicle to be viewed by a user within the vehicle (paragraph 27); and
a remote for receiving user data or vehicle data (Fig. 8 – this figure is not shown in the provisional but this is described in, e.g., paragraphs 16-18 of the provisional application); 
wherein the user data is received from a sensor (paragraph 18)  wherein the remote is configured to automatically generate and transmit a display message based on the received user data or the received vehicle data (paragraph 18):
wherein the message board is communicatively coupled to the remote to receive the display message and present the display message to be viewed from outside the vehicle (paragraph 18); and 
wherein the display device is communicatively coupled to the remote to receive the display message and present the display message to be viewed by the user within the vehicle (paragraph 27).
	Wafford does not disclose:
	wherein the user data is received from a sensor
“selected from the group consisting of a heart rate monitor, a blood flow sensor, a sweat sensor, a respiratory rate monitor, a blood pressure monitor, a blood glucose level sensor, an electrocardiogram sensor, a skin conductance sensor, and combinations thereof”
Kim ‘586 discloses:
the user input comprises data from at least one selected from the group consisting of a heart rate monitor, a blood flow sensor, a sweat sensor, a respiratory rate monitor, a blood pressure monitor, a blood glucose level sensor, an electrocardiogram sensor, a skin conductance sensor, and combinations thereof (paragraph 29).

The rationale is as follows:
Wafford already monitors the emotional state of the driver.
Kim ‘586 teaches various ways to do this that may be more accurate or otherwise more desirable. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 2:
Wafford, etc. discloses:
wherein the remote is also configured for receiving a verbal user input and the messaging system further comprises a voice recognition system (Wafford pagraph 18: “voice analysis”).
Regarding claim 3:
Wafford, etc., discloses:
wherein the remote further comprises a plurality of input buttons (there at least 2 as per the figure).
Regarding claim 20:
Wafford, etc., discloses:
a series of emojis, said series of emojis including at least a happy face, and a sad face, and displaying at least one emoji from the series of emojis on the message board (Wafford paragraph 18).

Claims 4, 6-8, 10, 12, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586, and further in view of Kim (US 2016/0332562; hereafter Kim ‘562).
Regarding claim 4:
Wafford in view of Kim ‘586 does not disclose:
Kim ‘562, etc. discloses:

Kim ‘562 discloses:
wherein the remote is communicatively coupled to an on-board diagnostic (OBD) port of the vehicle and configured to read vehicle data via the OBD port, and wherein the remote is configured to transmit a message to the message board with instructions for displaying a message based on the vehicle data (Kim ‘562 discloses that vehicle information is received through the interface unit, or remote, in paragraph 92; where the vehicle information can include OBD information as per paragraph 121).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Wafford, etc., the elements taught by Kim ‘586.
The rationale is as follows:
Wafford, Kim ‘562, and Kim ‘586 are directed to the same field of art.
Kim ‘562 discloses additional information that can be displayed by the vehicle, improving communication. This is a known improvement that could have been included in Wafford with predictable results.
Regarding claim 6:
Wafford, etc. discloses:
wherein the on-board diagnostic (OBD) port receives data from at least one from the group consisting of vehicle speed, idle engine revolutions per minute (RPM), engine diagnostics, powertrain diagnostics, vehicle identification number, calibration identification number, ignition counter, emissions control system counters, fuel and air metering, air intake temperatures, coolant temperatures, 
Regarding claim 7:
Wafford, etc., discloses:
wherein the message board comprises at least one from the group consisting of a light-emitting diode (LED) array, a liquid crystal display (LCD) array, a mini projector, or/or a hologram (Wafford never really discusses the details of the message board, but in similar circumstances this is disclosed by Kim ‘562 paragraph 69).
Regarding claim 8:
Wafford, etc., discloses:
a 360-degree camera communicatively coupled to the remote, wherein the 360-degree camera is configured to be manually or automatically activated by a triggering event (Kim ‘562 paragraph 231: an “around view camera”, where it can be part of the input unit as per paragraph 168; where a triggering event generates information as per paragraph 244 or as, e.g., paragraphs 276-277).
Regarding claim 10:
Wafford, etc., discloses:

Regarding claim 12:
Wafford, etc., discloses:
a 360-degree camera (paragraph 231), wherein the display device provides a 360-degree camera view to the user, and the message displayed on the message board is superimposed on the camera view (Kim ‘562 paragraphs 211-213).
Regarding claim 16:
Wafford, etc., discloses:
displaying, on the message board, at least one from the group consisting of weather reports, road conditions, data from an on-board diagnostic port of the vehicle, and data collected at a central server from similar messaging systems (Kim ‘562 paragraph 128; or as discussed earlier with respect to the OBD).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586 and Kim ‘562, and further in view of Gerlach (US 2016/0263996).
Regarding claim 5:
Wafford, etc., discloses a messaging system as discussed above.
Wafford, etc., does not disclose:
“wherein the remote is communicatively coupled to the OBD port via a smartphone.”
Gerlach discloses using a smartphone to manage vehicle applications (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Wafford, etc., wherein the remote is communicatively coupled to the OBD port via a smartphone, as suggested by Gerlach.
The rationale is as follows:
Wafford, etc. and Gerlach are directed to the same field of art.
In similar circumstances, Gerlach discloses using a smartphone to control vehicle operations, in particular where there is a communication link. This is the situation disclosed in Kim ‘586. One of ordinary skill in the art could have included it with predictable results. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586, and further in view of applicant’s admitted prior art.
Regarding claim 9:
Wafford, etc., discloses a messaging system as discussed above.
Wafford, etc., does not disclose:
“wherein the vehicle is operated autonomously.”
In a prior Office Action, the Examiner took Official Notice that vehicles that operate autonomously are known in the art. This is now taken as admitted prior art.
One of ordinary skill in the art could have included this feature with predictable results.
The rationale is as follows:
This wouldn’t change in any way the invention of Wafford, and autonomous driving would be more convenient for the user.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586, and further in view of DeLine et al. (US 6,366,213).
Regarding claim 13:
Wafford, etc., discloses a messaging system as discussed above.
Wafford, etc., does not disclose:
wherein the display device within the vehicle is combined with the rear view mirror of the vehicle.
DeLine discloses:
wherein the display device within the vehicle is combined with the rear view mirror of the vehicle (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Wafford, etc., the elements taught by DeLine.
The rationale is as follows:
Wafford, etc., and DeLine are directed to the same field of art.
Wafford already has display; DeLine shows that one can be incorporated into the rear view mirror. The position of the display is a matter of choice and one of ordinary skill in the art could easily have decided to incorporate it in the rear view mirror.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586, and further in view of Hu (US 2016/0089059).
Regarding claim 14:
Wafford etc., discloses a messaging system as discussed above.
Wafford does not disclose
“a de-escalation protocol for an occupant of the vehicle, wherein the de-escalation protocol is at least one selected from the group consisting of initiating a telephone call to a friend or a family member or designated contact of the occupant; activating a massage utility of a seat of the vehicle and combinations thereof.”
Hu discloses:
a de-escalation protocol for an occupant of the vehicle, wherein the de-escalation protocol is at least one selected from the group consisting of initiating a telephone call to a friend or a family member or designated contact of the occupant; activating a massage utility of a seat of the vehicle and combinations thereof (paragraph 64).
It would have been obvious to one of ordinary skill in the art to include in Wafford, etc., the elements taught by Hong.
The rationale is as follows:
Wafford, etc., already monitors the user’s emotion. It makes sense to go further and takes steps to reduce the stress as taught by Hu. This can improve the health and/or safety of the driver.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586, and further in view of Joh et al. (US 2016/0014273).
Regarding claim 15:
Wafford, etc., discloses a messaging system as discussed above.
Wafford, etc., does not disclose:
“an automated pairing of a mobile device with the messaging system upon the mobile device entering the vehicle.”
Joh discloses:
an automated pairing of a mobile device with a vehicle upon the mobile device entering the vehicle (e.g., paragraph 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Wafford, etc., the elements taught by Joh.
The rationale is as follows:
Wafford, etc., and Joh are directed to the same field of art.
Using a mobile device in a conjunction with a car is well known in the art and so is automatic pairing, as shown by Joh. One of ordinary skill could have included this typical feature to have the functionality a user would expect.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586, and further in view of Kanda et al. (US 2016/0378424).
Regarding claim 17:
Wafford discloses a method as discussed above. This claim is similar and many elements have already been discussed with respect to earlier rejections.
Wafford, etc., does not disclose:
“transmitting the verbal input from the user to a central server;
“interpreting the verbal input at the central server;
“processing the verbal input at the central server, wherein the processing comprises approving, refining, or declining the spoken word or phrases”
Kanda discloses:
transmitting the verbal input to a central server (paragraph 130: the voice conversation server);
interpreting the verbal input at the central server (paragraph 131);
processing the verbal input at the central server, wherein the processing comprises approving, refining, or declining the spoken word or phrases (paragraph 131).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Wafford the elements taught by Kanda.
The rationale is as follows:
Wafford discloses voice inputs but does describe in detail how the system understands them.
Kanda discloses a known way of interpreting them and identifying commands. One of ordinary skill in the art could have included this in Wafford, etc. in order to implement the system.
Regarding claim 18:
Wafford, etc., in view of Kanda discloses:
utilizing artificial intelligence to conduct at least one of the interpreting step and the processing step (the server described by Kanda is an artificial intelligence, as follows from, e.g., paragraphs 113-116).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586, and further in view of Cooper et al. (US 7,659,808).
Regarding claim 21:
Wafford, etc., discloses:
wherein the message board is positionable at a first location within the vehicle ()
Wafford, etc., does not disclose:
“wherein the display device is spaced apart from the message board and positionable at a second location within the vehicle that is spaced apart from the first location.”
Cooper discloses:
wherein the display device is spaced apart from the message board and positionable at a second location within the vehicle that is spaced apart from the first location (column 4, lines 5-30; column 5, lines 30-55).
It would have been obvious to one of ordinary skill in the art to include in Wafford, etc., the elements taught by Cooper.
The rationale is as follows:
Wafford, Kim ‘586, and Wafford are directed to the same field of art.
Wafford (in the provisional) does not disclose that the display device can be separately positioned from the message board, but in very similar circumstances Cooper discloses just that. This is a known variant that one of ordinary skill in the art could have included with predictable results.

Claim 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wafford in view of Kim ‘586, and further in view of Kanda, and further in view of Cooper et al. (US 7,659,808).
Regarding claim 22:
The teaching of Cooper is just as applicable to Wafford in view of Kim ‘586, and further in view of Kanda, as it was to Wafford in view of Kim ‘586 alone above. As it is otherwise identical, no further discussion is necessary.

Response to Arguments
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive.
Applicant did not amend and instead has argued with the various rejections.
Applicant’s first and main argument (starting on page 8) is that the provisional of Wafford does not provide support for the rejection. But it does.
It is true that, for example, Fig. 8 is not in the provisional. But the elements relied upon in the rejection are nonetheless described in the provisional, and therefore have support. It doesn’t have to be word for word the same or have the exact same figures for there to be support for the elements relied upon.
Therefore the effective filing date relied upon for Wafford is the date of the provisional and the rejection is valid.
To allay applicant’s concerns parts of the provisional have been pointed to above to make this more clear. Wafford certainly (in the provisional) describes a remote control device receiving user data (e.g., paragraph 16: “The display device when executed by the processor will scan the driver’s face and voice. Then taking that scan data and analyzing it with the vehicle noise, environment sounds and current lighting to come up with current data of the driver state.”)
This user data is not one of the specific types claimed, but Kim ‘586 is relied upon to teach this part.
Similarly applicant argues the provisional does not have the paragraph 27 relied upon in the rejection. Again, it may have this exact paragraph, but it has support for it (see, e.g., paragraph 21 of the provisional). Applicant argues against this support (starting of page 9), arguing that what the provisional discloses just shows a “name field.” But the point of this in Wafford is to show the user inside what is being displayed outside. It may be slightly different – written out instead of an emoji -- but it’s still showing “the display message.”
Applicant’s next argument (page 10) is that Kim ‘562 doesn’t disclose the claimed sensors. This was poorly worded by the Examiner in the rejection – these specific sensors were actually taught by Kim ‘586. But this was clearly discussed with respect to the earlier rejections.
Applicant’s next argument (still page 10) is directed to the 360-degree camera. The argument is that Kim ‘562 does not include displaying a message superimposed on the camera view. Well, Kim ‘562 certainly does disclose the camera(s) itself (paragraph 231), and displaying the view of the cameras and the message (paragraph 211-213). The American Heritage Dictionary gives two definitions for “superimpose:” “1. To lay or place (something) on or over something else. 2. To add as a distinct feature, element, or quality.” If it displays the message, has the camera, and also displays the camera view, all on the same display, it at least meets this second definition.
Applicant’s next argument (still page 10) is that Gerlach doesn’t teach connecting to an OBD port of a vehicle. Gerlach was really just relied upon to teach the smartphone part of this language. Using the OBD port was already present in Kim ‘562 (follows from, e.g., paragraphs 121-122).
Therefore applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that US 2019/0130874 expands on the provisional application 62/580,815, so not every element in the publication is in the provisional application. However, there is support in the provisional for every element relied upon.